  Case: 1:18-cv-04364 Document #: 188 Filed: 09/21/20 Page 1 of 7 PageID #:2989




                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF ILLINOIS
                           EASTERN DIVISION

CHRISTY MALLORY,                            )
                                            )   No. 18 CV 4364
                          Plaintiff,        )
                                            )
      v.                                    )   Magistrate Judge Young B. Kim
                                            )
RUSH UNIVERSITY MEDICAL                     )
CENTER, an Illinois Not for Profit          )
Corporation,                                )
                                            )   September 21, 2020
                          Defendant.        )

                   MEMORANDUM OPINION AND ORDER

      Before the court is Plaintiff Christy Mallory’s motion to strike Dr. Scott

Cordes’s expert opinions, bar his testimony from this case, and for monetary

sanctions against Defendant. For the following reasons, the motion is denied:

                                   Background

      Plaintiff filed this action alleging that in June 2016 she slipped on a puddle

after visiting her mother in Defendant’s intensive care unit. (R. 1, Compl. ¶ 13.) As

a result of the slip, Plaintiff claims that she fell and injured her knees, arms, and

head. (Id.) To determine “what injuries and activities of daily living limitations

may have been proximately caused” by the fall, (R. 179, Pl.’s Resp. at 1-2),

Defendant moved the court more than two years ago for a protective order pursuant

to the Health Insurance Portability and Accountability Act (“HIPAA Order”) so that

it could access Plaintiff’s health information. (R. 10.) Defendant noticed the motion

to be heard on August 30, 2018. (R. 11.) However, Plaintiff did not appear for the
   Case: 1:18-cv-04364 Document #: 188 Filed: 09/21/20 Page 2 of 7 PageID #:2990




motion hearing. (R. 12.) The court granted the motion and entered a HIPAA Order.

(R. 13.)

       After the court entered the HIPAA Order, Defendant retained U.S. Legal

Support to issue subpoenas to Plaintiff’s medical providers for records. (R. 179,

Def.’s Resp. at 4.) The vendor issued the subpoenas and sent contemporaneous

notices to Plaintiff instructing her how to obtain copies of the medical records. (Id.

Exs. D, E (copies of notices sent to Plaintiff from October 2018 to May 2019).)

Plaintiff did not contact the vendor for any copies of the subpoenaed records. (Id. at

5 & Ex. G.) In June 2019 Defendant emailed Plaintiff a list of providers from which

it had received records and offered to send the records to a copy service of Plaintiff’s

choice or, in the alternative, to provide an electronic version if Plaintiff would split

the cost to obtain the records. (Id. Ex. I.) Defendant represents that before July

2020 Plaintiff never objected to the subpoenas. (Id. at 5.) For her part Plaintiff

asserts that she first learned that Defendant obtained Plaintiff’s medical records

from providers in April 2020 when Defendant served supplemental answers to

Plaintiff’s interrogatories. (R. 151, Pl.’s Mot. at 2 & Ex. A.)

       On July 15, 2020, Defendant disclosed its expert witness, Dr. Cordes.

(R. 179, Def.’s Resp. at 10 & Ex. K.) Defendant’s disclosure and the expert report

attached thereto list the documents that Dr. Cordes reviewed and relied on in

forming his opinions, identify the cases he worked on as an expert in the prior four

years, and provide a statement of his compensation. (Id. Ex. J & Ex. A thereto.)




                                            2
   Case: 1:18-cv-04364 Document #: 188 Filed: 09/21/20 Page 3 of 7 PageID #:2991




                                       Analysis

      Plaintiff makes two primary arguments in her motion: (1) Defendant

committed HIPAA violations by obtaining Plaintiff’s medical records without her

authorization; and (2) Dr. Cordes’s expert report does not comply with Rule

26(a)(2)(B). (R. 151, Pl.’s Mot.) Plaintiff asks the court to sanction Defendant in the

amount of at least $1,754,698 for “willful” HIPAA violations and “obstructionist

behavior” during discovery.”     (Id. at 3, 8, 14-15.)   Plaintiff did not submit any

evidence to support her motion except Defendant’s April 2020 supplemental

interrogatory responses, which Plaintiff claims to be the first notice to her of the

subpoenas for medical records. (Id. at 2 & Ex. A.) But even then, Plaintiff did not

file a declaration supporting this assertion. By contrast, in its response Defendant

submitted several exhibits showing the lack of merit to Plaintiff’s motion. (R. 179,

Def.’s Resp. Exs. A-K.)

      Plaintiff asserts that Defendant violated HIPAA by subpoenaing Plaintiff’s

medical records from her medical providers without proper authorization. (R. 151,

Pl.’s Mot. at 1-5.)   As Defendant points out, Plaintiff makes no mention of the

HIPAA Order entered by the court in August 2018. (R. 179, Def.’s Resp. at 6.) That

order clearly permits Defendant to seek Plaintiff’s private health information for

the purpose of litigating this case:

      IT IS HEREBY ORDERED AS FOLLOWS:

      (1) The current parties (and their attorneys) and any future parties
         (and their attorneys) to the above-captioned matter are hereby
         authorized to receive, subpoena and transmit “protected health




                                           3
  Case: 1:18-cv-04364 Document #: 188 Filed: 09/21/20 Page 4 of 7 PageID #:2992




          information (“PHI”) pertaining to CHRISTY MALLORY, to the
          extent and subject to the conditions outlined herein;

      (2) For purposes of this Qualified Protective Order, “protected health
         information” or “PHI” shall . . . [include]:

             (a) the past, present or future physical condition of an
                 individual;
             (b) the provision of care to an individual; and/or
             (c) the payment for care provided to an individual, which
                 identifies the individual or which reasonably could be
                 expected to identify the individual.

      (3) All “covered entities” (as defined by 45 CFR 160.13) are hereby
         authorized to disclose “PHI” pertaining to CHRISTY MALLORY, to
         all attorneys, now of record, or who may become of record in the
         future of this litigation;

      (4) The parties and their attorneys shall be permitted to use the “PHI”
         of CHRISTY MALLORY in any manner reasonably connected with
         the above-captioned litigation. . . .

(R. 13 ¶¶ 1-4.) The HIPAA Order appears on the public docket for this case, and a

notice of electronic filing was emailed to Plaintiff when the order was entered on

August 30, 2018. (Id.; R. 179, Def.’s Resp. Ex. C.) Plaintiff therefore was obliged to

address the HIPAA Order in her motion, but she did not do so. See ABA Model Rule

3.3(a)(2) (“[A] lawyer shall not knowingly . . . fail to disclose to the tribunal legal

authority in the controlling jurisdiction known to the lawyer to be directly adverse

to the position of the client and not disclosed by opposing counsel.”).

      In her motion Plaintiff also represents that she did not learn about

Defendant’s subpoenas for medical records until supplemental interrogatory

responses were served on her in April 2020. (R. 151, Pl.’s Mot. at 2 & Ex. A.) But

exhibits submitted by Defendant show that Plaintiff received notices of medical




                                           4
  Case: 1:18-cv-04364 Document #: 188 Filed: 09/21/20 Page 5 of 7 PageID #:2993




records subpoenas at the time those subpoenas were issued. (R. 179, Def.’s Resp.,

Exs. D, E (attaching subpoena notices dating back to October 2018).) Additionally,

in June 2019 Defendant provided her with an itemized list of entities that produced

medical records. (Id. Ex. I.) At that time Plaintiff neither objected to the subpoenas

nor arranged to receive copies of the subpoenaed medical records. (Id. at 5 & Ex. G.)

Plaintiff instead waited until now, more than a year and a half after the first

subpoena issued, to assert what she considered to be HIPAA violations.

      Additionally, despite alleging that she sent HIPAA complaints to the Office of

Civil Rights and the United States Department of Health and Human Services,

(R. 151, Pl.’s Mot. at 3), Plaintiff did not submit copies of those complaints to the

court. She nonetheless asks the court to order Defendant to pay more than $1.7

million for each alleged HIPAA violation. (Id.) The court denies Plaintiff’s request.

Plaintiff in her motion fails to address why such claims are not barred by the

HIPAA Order or why she did not assert them in a timely manner.              Moreover,

Plaintiff has not shown that allegations of HIPAA violations are properly before this

court, and even if she had done so, she has not cited any legal authority showing

that this court may issue such relief and has not submitted any evidence to

substantiate the merit of such claim.

      Plaintiff next contends that the court should strike Dr. Cordes’s expert report

and bar his testimony from this case because Defendant did not comply with Rule

26(a)(2)(B). (R. 151, Pl.’s Mot. at 6-8.) Specifically, she asserts that Defendant has

not disclosed the following: (1) the facts or data considered by Dr. Cordes; (2) a list




                                          5
   Case: 1:18-cv-04364 Document #: 188 Filed: 09/21/20 Page 6 of 7 PageID #:2994




of cases in which he has testified in the last four years; or (3) a statement of his

compensation. (Id.) Plaintiff oddly did not attach to her motion Defendant’s Rule

26(a)(2)(B)-(C) disclosure or Dr. Cordes’s report, which Defendant served on her on

July 15, 2020. (R. 179, Def.’s Resp. Exs. J, K.) Had Plaintiff done so, she could not

have missed the list of other cases or statement of compensation in Defendant’s

disclosure, or the list of documents that Dr. Cordes considered in his report. (Id.

Exs. J, K.) The court therefore denies Plaintiff’s request to strike Dr. Cordes’s

report or bar his testimony as frivolous.

          Insofar as Plaintiff argues that Defendant was required to produce, free of

charge, copies of Plaintiff’s medical records listed in Dr. Cordes’s report, the court

disagrees.     Rule 26(a)(2)(B) does not require a party to provide free copies of

documents considered by an expert, and Plaintiff does not cite any authority

suggesting otherwise.      As this court ruled on August 24, 2020, the documents

identified by Dr. Cordes are already within Plaintiff’s custody or control. (R. 156.)

Also, the subpoena notices sent to Plaintiff from October 2018 to May 2019

instructed her how to obtain copies of records submitted, (R. 179, Def.’s Resp. at D,

E), but she never asked for them, (id. at 5 & Ex. G).        Nor did Plaintiff accept

Defendant’s June 2019 offer to send the records to a copy service of her choice. (Id.

Ex. I.)




                                            6
  Case: 1:18-cv-04364 Document #: 188 Filed: 09/21/20 Page 7 of 7 PageID #:2995




                                       Conclusion

      For the foregoing reasons, Plaintiff’s motion to strike Dr. Cordes’s expert

opinion and for sanctions is denied.

                                            ENTER:


                                            ____________________________________
                                            Young B. Kim
                                            United States Magistrate Judge




                                        7
